        Case
        Case:3:15-cv-03747-JD
              18-15982, 01/23/2019,
                               Document
                                    ID: 11163473,
                                          414 Filed
                                                  DktEntry:
                                                    02/05/1955,Page
                                                               Page11of
                                                                     of22



                    UNITED STATES COURT OF APPEALS                       FILED
                           FOR THE NINTH CIRCUIT                          JAN 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
NIMESH PATEL, Individually and on               No.    18-15982
Behalf of All Others Similarly Situated; et
al.,                                            D.C. No. 3:15-cv-03747-JD
                                                Northern District of California,
                Plaintiffs-Appellees,           San Francisco

 v.                                             ORDER

FACEBOOK, INC.,

                Defendant-Appellant.

Before: Peter L. Shaw, Appellate Commissioner.

      Appellees’ unopposed motion to file the second volume of the supplemental

excerpts of record (“Volume 2”) under seal (Docket Entry No. 40) is granted.

      Appellant’s opposed motion to seal portions of appellee’s answering brief

(Docket Entry Nos. 50 and 53) is granted.

      To the extent that appellees and appellant request that the motions to seal be

filed under seal (Docket Entry Nos. 50, 52, 53), their requests are granted.

      The Clerk shall maintain under seal Volume 2 at Docket Entry No. 40,

Document 2.

      The Clerk shall maintain under seal the unredacted answering brief and

motions filed at Docket Entry Nos. 38, 50, 52, and 53.

      The Clerk shall file publicly the motion filed at Docket Entry No. 40,
        Case
        Case:3:15-cv-03747-JD
              18-15982, 01/23/2019,
                               Document
                                    ID: 11163473,
                                          414 Filed
                                                  DktEntry:
                                                    02/05/1955,Page
                                                               Page22of
                                                                     of22



Document 1, and the first volume of the supplemental excerpts of record submitted

at Docket Entry No. 39.

      Within 7 days after the date of this order, appellees shall submit for public

filing a redacted version of the answering brief that redacts the page and line

numbers set forth in appellant’s motion.

      The optional reply brief is due within 21 days after the date of this order.




                                           2                                      18-15982
